Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress evidence seized from defendant’s vehicle pursuant to a search warrant. The information supplied to the police by the confidential informant provided probable cause to believe that defendant was transporting cocaine in his vehicle. The officer who applied for the warrant attested that the informant had provided reliable information to him in the past (see, People v Elwell, 50 NY2d 231, 237; People v Walters, 187 AD2d 472, Iv denied 81 NY2d 849) and the informant’s information concerning defendant was corroborated by the officer’s observation of a controlled buy at defendant’s residence (see, People v Cortina, 183 AD2d 841; People v Stewart, 176 AD2d 1098, Iv denied 79 NY2d 833; People v Thomas, 78 AD2d 940). The application for the warrant, therefore, contains a sufficient showing that the informant was reliable (see, People v Griminger, 71 NY2d 635, 639). The informant’s personal observations and conversations with defendant are sufficient to establish the informant’s basis of knowledge (see, People v Ford, 204 AD2d 859, 860, Iv denied 84 NY2d 825; People v Walters, supra, at 473). Further, information obtained through those observations and conversations justified the inclusion of defendant’s vehicle within the ambit of the search warrant (see, People v De Sivo, 194 AD2d 935, 936; People v Smith, 182 AD2d 854, 855-856, Iv denied 80 NY2d 838).
The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Den-man, P. J., Green, Callahan, Doerr and Boehm, JJ.